NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 21-2613
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                    STEPHAN BYRD
                                             Appellant

                                    _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (District Court No. 1:15-cr-00409-001)
                               Honorable Robert B. Kugler
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 12, 2022

           Before: GREENAWAY, JR., MATEY, and RENDELL, Circuit Judges.

                                  (Filed August 25, 2022)
                                     _______________

                                       OPINION
                                    _______________




       
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
MATEY, Circuit Judge.

       Stephan Byrd raises several challenges to his conviction for bank robbery. Finding

no errors, we will affirm.

                                             I.

       Byrd’s conviction stems from three bank robberies in July 2014. Witnesses reported

that the robber fled two of the scenes in a silver Honda. Around the same time, Eric Bogan

was shot in Vineland, New Jersey. Bogan identified Eric Bailey and Shawn Jones as the

perpetrators. Then Chicana Brown came forward and reported Byrd provided the gun to

shoot Bogan.1 All of this led a state court judge to issue warrants against Jones and Byrd

for the shooting.

       Events continued to move quickly, and Jones voluntarily surrendered, confessing

his involvement in the shooting, though denying that Byrd was involved. Byrd was arrested

in his silver Honda by federal officers executing the state warrant. The next day, state law

enforcement officers reviewed timecards showing Byrd was at work at the time of the

shooting. Even so, the state continued to detain Byrd.

       Shortly thereafter, law enforcement officers executed a federal search warrant for

effects in Byrd’s car and a state search warrant for property in Byrd’s home. The searches

produced items tying Byrd to the bank robberies, and Byrd was charged by federal

complaint with two of them. The next day, two federal agents questioned Byrd, and he




       1
         Brown also identified Byrd as a third participant in the Bogan shooting, a claim
later disproven.
                                             1
confessed to all three robberies. Two weeks later, Charles Sanders gave a statement

explaining that Byrd was not present for the Bogan shooting.

       After Byrd was indicted for the three bank robberies, he moved to suppress his

confession and the items seized from his car and home, alleging state police colluded with

federal agents to circumvent federal procedural protections. The District Court denied

Byrd’s motions. Byrd was convicted, and the District Court denied his motion for a new

trial. This appeal followed.2 We consider each of Byrd’s arguments and, finding no error,

will affirm the judgment of conviction.

                                             II.

A.     Confession

       Byrd argues that his state arrest or his continued detention following the discovery

of his alibi lacked probable cause. Either, he argues, required his confession be suppressed.

       Byrd’s arrest, though, was made after a state court judge found probable cause and

issued a warrant. Probable cause exists when the facts known to the state at the time of

arrest would allow “a prudent man [to] believ[e] that [Byrd] had committed . . . an offense.”



       2
          The District Court had jurisdiction under 18 U.S.C. § 3231, and we have
jurisdiction under 18 U.S.C. § 1291. We review legal conclusions supporting the denial of
motions to suppress de novo. United States v. Williams, 413 F.3d 347, 351 (3d Cir. 2005).
Similarly, we “conduct a de novo review of the district court’s conclusions of law” related
to a defendant’s Brady claims. United States v. Pelullo, 399 F.3d 197, 202 (3d Cir. 2005)
(internal quotation marks and citation omitted). For both inquiries, we review factual
findings for clear error. Id.; Williams, 413 F.3d at 351. And we review requests for in
camera review, compulsory process, and prosecutorial misconduct claims for an abuse of
discretion. See United States v. Johnson, 199 F.3d 123, 125 (3d Cir. 1999); United States
v. Cruz-Jiminez, 977 F.2d 95, 99 (3d Cir. 1992); United States v. Lee, 612 F.3d 170, 193
(3d Cir. 2010).
                                              2
Beck v. Ohio, 379 U.S. 89, 91 (1964) (citing Brinegar v. United States, 338 U.S. 160, 175–

76 (1949); Henry v. United States, 361 U.S. 98, 102 (1959)). Like the District Court, we

agree such facts existed here.3 Brown came to the police unsolicited and testified to Byrd’s

involvement in the Bogan shooting. And her account included details, such as the

description of the gun, enhancing her credibility. Facts enough to “warrant a prudent man

in believing that [Byrd] had committed . . . an offense.” Beck, 379 U.S. at 91.

       True, there was some exculpatory evidence. For example, Jones had stated that Byrd

was not involved. But inconsistencies in Jones’s account made him less reliable. And what

is more, exculpatory evidence does not defeat a finding of probable cause. See Merkle v.

Upper Dublin Sch. Dist., 211 F.3d 782, 790 (3d Cir. 2000) (finding probable cause in the

face of contradictory evidence); see also Gerstein v. Pugh, 420 U.S. 103, 111–12 (1975)

(probable cause is a compromise between liberty and public safety). Nor did this probable

cause evaporate after the police learned of Byrd’s alibi. The timecards showing that Byrd

was at work at the time of the shooting did not undercut the state’s theory that Byrd had

provided the gun to Bailey and Jones.

       Byrd also argues his confession should be suppressed because he was not brought

before a judge while detained by the state. But federal procedures are inapplicable to his

detention in state custody and on a state charge. See Fed. R. Crim. P. 5(a)(1), 5(c), 9; United


       3
         Nor, as Byrd contends, is the enforcement of state procedural requirements
relevant to our probable cause determination. See Virginia v. Moore, 553 U.S. 164, 166,
176 (2008) (holding the Fourth Amendment does not prohibit arrests “based on probable
cause but prohibited by state law”); Cooper v. California, 386 U.S. 58, 61 (1967) (“[A]
search not expressly authorized by state law [may] be justified as a constitutionally
reasonable one.”).
                                              3
States v. Alvarez-Sanchez, 511 U.S. 350, 352 (1994) (applying 18 U.S.C. § 3501’s prompt

presentment requirement only to federal charges).

       While improper collaboration between state and federal officials might render a

confession inadmissible, see Alvarez-Sanchez, 511 U.S. at 359, cooperation between law

enforcement agencies is not intentional evasion of federal protections. Byrd has not shown

that officials colluded to deny him rights. See Byars v. United States, 273 U.S. 28, 32 (1927)

(judiciary watches “with an eye to detect and a hand to prevent violations of the

Constitution” through improper collusion). Nor has he shown that his detention on the state

charge was effectively a federal detention. See Gambino v. United States, 275 U.S. 310,

316 (1927). Nor that the state charge was a mere ploy supporting the federal charge or that

it had the purpose of coercing a confession. See United States v. Mills, 964 F.2d 1186, 1188

(D.C. Cir. 1992) (en banc). So the District Court did not err in admitting the confession.

B.     Physical Evidence

       Next, Byrd argues that his motion to suppress evidence seized in his home and car

was improperly denied. But the Government discussed this evidence only after Byrd

mentioned it himself at trial. Byrd raised the evidence during a cross-examination, and

again during closing argument. Any error was therefore harmless. See United States v.

Kolodesh, 787 F.3d 224, 231 (3d Cir. 2015) (discussing invited error doctrine).4



       4
         In any event, we detect no error in admitting this evidence. The items were seized
under search warrants issued after Byrd’s state arrest. He had been found in his car, which
matched the description of the vehicle used in the bank robbery, both circumstances
supporting the warrants. Byrd’s argument that the police falsified the arrest report to
include information about his car is unsupported and unpersuasive.
                                              4
C.     Brady and In Camera Review

       Byrd argues that Sanders’s statement should have been shared as Brady material.

We disagree. First, while Sanders’s statement shows that Byrd was not present for the

shooting, it does not establish that Byrd did not supply the gun, and so it cannot be used to

cast doubt on Byrd’s arrest or detention. Second, the statement was not “material” to Byrd’s

“guilt or [] punishment” for the charged crimes—the bank robberies. See United States v.

Pelullo, 399 F.3d at 209.

       Nor did the District Court abuse its discretion in declining in camera review, a

standard requiring a “plausible showing” that material evidence will be uncovered.

Pennsylvania v. Ritchie, 480 U.S. 39, 58 n.15 (1987) (quoting United States v. Valenzuela-

Bernal, 458 U.S. 858, 867 (1982)). There was no such showing here. An email indicating

federal interest in Byrd before the shooting neither shows he did not commit the robberies,

nor sheds any light on his state arrest. An email referencing a meeting between state and

local law enforcement does not “raise[] questions about the propriety of . . . redacted

information.” Reply Br. 18. While Byrd may speculate that these documents contain

evidence of collusion, he has never explained why.5 So Byrd has not shown that the District

Court’s decision was an abuse of discretion.




       5
        This deficiency also defeats Byrd’s suggestions about prosecutorial misconduct.
While he states that federal prosecutors knew of his illegal detention, failed to disclose
Brady evidence, and revealed Jencks material shortly before trial, none of these assertions
are supported.

                                               5
D.     Compulsory Process

       Finally, Byrd contends he was denied compulsory process because the District

Court declined to subpoena all 33 of his requested witnesses. But Byrd does not establish

the relevance of any testimony they would have given. Some would have apparently

testified about law enforcement collusion, but that was only relevant to Byrd’s request for

suppression, which had been denied. See Holmes v. South Carolina, 547 U.S. 319, 326–27

(2006) (no constitutional right to present irrelevant testimony). Others would have testified

about the Bogan shooting, so Byrd could argue he was misidentified. But Byrd was not on

trial for the shooting, and his hope that the evidence would have established

misidentification for the robberies is “at best speculative.” United States v. Quinn, 728 F.3d

243, 262 (3d Cir. 2013) (en banc) (quoting United States v. Ammar, 714 F.2d 238, 251 n.8

(3d Cir. 1983)). And no evidence in the record supported calling law enforcement officers

to allege evidence tampering. See Gov’t of Virgin Islands v. Mills, 956 F.2d 443, 446 (3d

Cir. 1992); see also Holmes, 547 U.S. at 326–27.

                                             III.

       Finding no errors in the District Court’s decisions, we will affirm its judgment of

conviction.




                                              6